Name: Council Regulation (EC) No 1339/2001 of 28 June 2001 extending the effects of Regulation (EC) No 1338/2001 laying down measures necessary for the protection of the euro against counterfeiting to those Member States which have not adopted the euro as their single currency
 Type: Regulation
 Subject Matter: information and information processing;  criminal law;  monetary relations;  social affairs
 Date Published: nan

 Avis juridique important|32001R1339Council Regulation (EC) No 1339/2001 of 28 June 2001 extending the effects of Regulation (EC) No 1338/2001 laying down measures necessary for the protection of the euro against counterfeiting to those Member States which have not adopted the euro as their single currency Official Journal L 181 , 04/07/2001 P. 0011 - 0011Council Regulation (EC) No 1339/2001of 28 June 2001extending the effects of Regulation (EC) No 1338/2001 laying down measures necessary for the protection of the euro against counterfeiting to those Member States which have not adopted the euro as their single currencyTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) In adopting Regulation (EC) No 1338/2001(3), the Council provided that Articles 1 to 11 thereof will have effect in those Member States which have adopted the euro as their single currency.(2) However, it is important that the euro should enjoy the same level of protection in those Member States which have not adopted it and the necessary provisions should be taken to that end,HAS ADOPTED THIS REGULATION:Article 1The application of Articles 1 to 11 of Regulation (EC) No 1338/2001 shall be extended to those Member States which have not adopted the euro as their single currency.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002. However, it shall apply from the date of its publication to notes and coins which have not yet been issued but which it is intended to issue.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 28 June 2001.For the CouncilThe PresidentB. Rosengren(1) OJ C 337 E, 28.11.2000, p. 264.(2) Opinion delivered on 3 May 2001 (not yet published in the Official Journal).(3) See page 6 of this Official Journal.